DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 2 has reference number (64). Is this intended to be the stator (54)? 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 5 and 8 are objected to because of the following informalities:  
Claim 4 Ln 3, please amend to --downstream a juncture with the prefilling line.--.  
Claim 5 Ln 3, please amend to --downstream a juncture with the prefilling line.--.  
Claim 8 Ln 4, please amend to --downstream a juncture with the prefilling line.--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 10, this claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  For example, the terms “in each case” lacks antecedent basis and it is unclear to which previous ‘case’ or even what a ‘case’ is.  It is further unclear how the ‘case’ structurally relates to the structure previously claimed/stated.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --The pump unit according to claim 1, wherein the dual pump is a rotary vane pump, wherein each pair of adjacent rotary vanes and a face side of each of the rotary vanes received in the rotor--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim; Youngchul et al. US 20140334955 A1, hereinafter Kim.
Regarding claim 1, Kim discloses (Fig. 1) a pump unit for clutch actuation, having a high-pressure port (depicted port exiting (125)) for clutch actuation (145), a low-pressure port (depicted port exiting (120)) for a lubricant flow (140), a single drive motor and a dual pump (100, 105, [0012] discloses at least one motor driving the pump, as the claim does not specify that both pumps are driven by the single pump, the examiner interpreted the claim to state that the unit comprises a motor and two pumps), which is driven by the drive motor and has a high-pressure outlet (depicted port exiting (105)) , which is connected to the high-pressure port with a high-pressure line (115), and a low-pressure outlet (depicted port exiting (100)), which is connected to the low-pressure port with a low-pressure line (110), wherein a prefilling line (185) which leads from the low-pressure line to the high-pressure line is provided [0040].
Regarding claim 5, Kim discloses (Fig. 1) a control valve (120) is provided in the low-pressure line downstream of a juncture with the prefilling line.
Regarding claim 6, Kim discloses (Fig. 1) a control valve (155) is provided in the prefilling line (185).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHGATA; Yusuke et al. US 20190093677 A1, hereinafter Ohgata.
Regarding claim 1, Ohgata discloses (Fig. 2) a pump unit for clutch actuation, having a high-pressure port (depicted port entering (200)) for clutch actuation (200), a low-pressure port (depicted port entering (300)) for a lubricant flow (300), a single drive motor (18) and a dual pump (10, 12, [0012] discloses at least one motor driving the pump), which is driven by the drive motor and has a high-pressure outlet (10a) , which is connected to the high-pressure port with a high-pressure line (10c), and a low-pressure outlet (12a), which is connected to the low-pressure port with a low-pressure line (12b/12c/10d), wherein a prefilling line (depicted line comprising (35)) which leads from the low-pressure line to the high-pressure line is provided [0051].
Regarding claim 2, Ohgata discloses (Fig. 2) a check valve (25), which blocks flow in a flow direction from the high-pressure line to the low-pressure line, is arranged in the prefilling line [0051].
Regarding claim 3, Ohgata discloses (Fig. 2) a bypass line (92) for the check valve is provided, wherein a throttle (92a) or diaphragm is arranged in the bypass line [0063].
Regarding claim 4, Ohgata discloses (Fig. 2) a throttle or diaphragm (82) is provided downstream of a juncture (approximate (80)) with the prefilling line (line comprising (35)) in the low-pressure line (82).

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RIEDHAMMER MICHAEL DE 10327406 A1, hereinafter Riedhammer.
Regarding claim 1, Riedhammer discloses (Fig. 1,2) a pump unit for clutch actuation, having a high-pressure port (depicted port entering (4)) for clutch actuation (4), a low-pressure port (depicted port entering (ND)) for a lubricant flow (ND), a single drive motor (“drive motor”, Abstract) and a dual pump (1, 2), which is driven by the drive motor and has a high-pressure outlet (depicted outlet port of (2)) , which is connected to the high-pressure port with a high-pressure line (HD), and a low-pressure outlet (depicted outlet port of (1)), which is connected to the low-pressure port with a low-pressure line (ND), wherein a prefilling line (depicted vertical line approximately between (6) on the high pressure line and (8) on the low pressure line comprising the spring loaded check valve) which leads from the low-pressure line to the high-pressure line is provided .
Regarding claim 7, Riedhammer discloses (Fig. 1,2) a pressure-controlled switching valve (9), which makes it possible to connect the high-pressure line (HD) directly to a reservoir (7), is provided in the high-pressure line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ohtaki; Mizuo et al. US 5141418 A, hereinafter Ohtaki.  Kim and Ohtaki are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (pumping units for clutch actuation); or the reference is reasonably pertinent to the problem faced by the inventor (pumping devices for pumping units for clutch actuation).  MPEP2141.01(a) I.
Regarding claim 10, Kim discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the dual pump is a rotary vane pump, wherein one low-pressure chamber is delimited between each pair of adjacent rotary vanes and one high-pressure chamber is delimited between a rotor and a face side of each of the rotary vanes received in the rotor.
Ohtaki discloses (Fig. 1) a dual pump (10) formed as a rotary vane pump (Abstract), wherein one low-pressure chamber (24) is delimited between each pair of adjacent rotary vanes (15, Col 2 Ln 40-57) and one high-pressure chamber (17) is delimited between a rotor (14) and a face side (depicted radial inside face) of each of the rotary vanes received in the rotor (Col 3 Ln 57-Col 4 Ln 10).
Ohtaki further discloses (Col 3 Ln 64- Col 4 Ln 2) that the pressure (P2) output from chamber (24) is less than the pressure (P1) output from chamber (17).
Because both Kim and Ohtaki teach dual pumps (one for high pressure and one for low pressure), it would have been obvious to one skilled in the art to substitute the dual pump of Ohtaki for the dual pump of Kim to achieve the predictable result of pumping hydraulic fluid at a low and high pressure.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Withstanding the formalities/rejections listed previously, Claim 8 contains allowable subject matter. The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed pressure-controlled switching valve switchable between a throttled throughflow and a free throughflow.  Although Ohgata discloses a throttle is provided in the low-pressure line downstream of a juncture with the prefilling line, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Ohgata to incorporate the details of the switching valve. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claim.

Claim 9 contains allowable subject matter. The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed drive motor being driven in two directions.  Although Kim discloses motor driven pumps, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Kim to incorporate the details of driving the pumps in two directions. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
	/KENNETH BOMBERG/           Supervisory Patent Examiner, Art Unit 3745